DETAILED ACTION
Claims 1 – 13 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe et al. (US 20080212249; hereinafter Grewe) in view of Ishii et al. (US 20170147017; hereinafter Ishii).

Regarding claim 1, Grewe teaches a charging device (100; see fig. 1; abstract), comprising: 
a charging circuit (at least 101 with constituent portions; see fig. 1) that supplies a charging current (at least “the charging current provided by charging current generator 104” [0015]; see fig. 1 showing the charging current is provided “via lines 104b and 104c” [0015]; see generally [0013-18]) to a charged body (102 – “rechargeable battery” [0013]; see generally fig. 1 and [0013-18]; please note that the charging system/battery may be independent or a part of “a portable consumer electronic device” [0013]); 
a plurality of circuit components (at least 103/104/106) that are located on [an integrated circuit] ([0013] teaches that “Charging system 101 is preferably implemented on a monolithic IC.”) and configure the charging circuit (see fig. 1 showing such configuration to form the charging system 101); 
a temperature detecting element (105; see fig. 1); and 
a control part (103; see fig. 1) that limits the supply of the charging current to the charged body when a temperature detected by the temperature detecting element exceeds a threshold value (fig. 2 “illustrates sample flowchart 200 for the operation of charging controller 103, based on information from temperature sensor 105” [0019]; fig. 2 shows at least threshold 2 where “If the junction temperature is higher than threshold two (step 204), then charging controller 103 reduces the charging current (step 206)” [0020]).
Grewe does not directly and specifically state that that the circuit components are on a substrate (teaching a general IC as cited above) and that the temperature detecting element is located on a heat transmission path of the substrate from the circuit component of a heat generation source to the other circuit component (showing only a simplified block diagram – see [0010]– of fig. 1 as cited above).
However, Ishii teaches a substrate (12/102; see figs. 1 and 4 respectively) having a temperature sensor (at least 122b; fig. 4; see also 122a/c/d; see also 15/16 of fig. 1) which is located on a heat transmission path of the substrate between plural components (see at least fig. 6 showing heat transfer paths amongst various components on the substrate) in order to control charging of the device ([0043] “where a given heat source is a charging circuit, the calculating unit 17 may intermittently stop the charging operation of the charging circuit.”; see also [0042-44], [0127] and [0146]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the charging system on an IC having a temperature sensor of Grewe with the specific knowledge of using the substrate having components and temperature sensor(s) located on heat transfer/transmission path(s) of the components of Ishii. This is because placing a temperature sensor or sensors in the heat transfer/transmission paths allows for determining the heat transfers amongst the elements/components and from these measurements a heat transfer model may be constructed for determining temperatures not directly measured by the sensor(s) (see at least [0078-86] of Ishii teaching in detail regarding mathematical calculations involved). This is important in order to more accurately control a heat generating element such as a charging circuit/device (see at least [0019-23] of Grewe and [0043] Ishii).

Regarding claim 2, Grewe lacks direct and specific teaching that the substrate has a plurality of regions formed on the substrate, the circuit component being located on each of the regions, the temperature detecting element is located on the heat transmission path from the circuit component of the heat generation source to the circuit component in each of the regions, and the control part limits the supply of the charging current to the charged body when the temperature detected by the temperature detecting element exceeds the threshold value determined in accordance with the circuit component in each of the regions.
However, Ishii teaches the substrate (12/102; see figs. 1 and 4 respectively) having a temperature sensor (at least 122b; fig. 4; see also 122a/c/d; see also 15/16 of fig. 1) which is located on a heat transmission path of the substrate between plural components (see at least fig. 6 showing heat transfer paths amongst various components on the substrate) where the components are on a plurality of regions on the substrate (see at least fig. 4 in view of fig. 6 showing discrete locations on the continuous substrate occupied and partially occupied by components) with heat transfer paths therebetween (see fig. 4 and fig. 6) where the sensor(s) located on the heat transfer path(s) are so located in order to control charging of the device ([0043] “where a given heat source is a charging circuit, the calculating unit 17 may intermittently stop the charging operation of the charging circuit.”; see also [0042-44], [0127] and [0146]) based on temperature thresholds (see at least [0043]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the charging system on an IC having a temperature sensor of Grewe with the specific knowledge of using the substrate having regions with components and temperature sensor(s) located on heat transfer/transmission path(s) of the components of Ishii. This is because placing a temperature sensor or sensors in the heat transfer/transmission paths amongst the regions allows for determining the heat transfers amongst the elements/components and from these measurements a heat transfer model may be constructed for determining temperatures not directly measured by the sensor(s) (see at least [0078-86] of Ishii teaching in detail regarding mathematical calculations involved). This is important in order to more accurately control a heat generating element such as a charging circuit/device (see at least [0019-23] of Grewe and [0043] Ishii).

Regarding claim 3, Grewe teaches that [the locations are] formed in accordance with a maximum junction temperature of the circuit component (see [0016] teaching that the sensor is for the junction temperature and that the sensor(s) is/are “preferably placed in or near the location or locations likely to become hottest”).
Grewe lacks direct and specific teaching regarding the plurality of regions (teaching locations as cited above).
However, Ishii teaches the substrate (12/102; see figs. 1 and 4 respectively) having a temperature sensor (at least 122b; fig. 4; see also 122a/c/d; see also 15/16 of fig. 1) which is located on a heat transmission path of the substrate between plural components (see at least fig. 6 showing heat transfer paths amongst various components on the substrate) where the components are on a plurality of regions on the substrate (see at least fig. 4 in view of fig. 6 showing discrete locations on the continuous substrate occupied and partially occupied by components) with heat transfer paths therebetween (see fig. 4 and fig. 6) where the sensor(s) located on the heat transfer path(s) are so located in order to control charging of the device ([0043] “where a given heat source is a charging circuit, the calculating unit 17 may intermittently stop the charging operation of the charging circuit.”; see also [0042-44], [0127] and [0146]) based on temperature thresholds (see at least [0043]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the charging system on an IC having a temperature sensor of Grewe with the specific knowledge of using the substrate having regions with components and temperature sensor(s) located on heat transfer/transmission path(s) of the components of Ishii. This is because placing a temperature sensor or sensors in the heat transfer/transmission paths amongst the regions allows for determining the heat transfers amongst the elements/components and from these measurements a heat transfer model may be constructed for determining temperatures not directly measured by the sensor(s) (see at least [0078-86] of Ishii teaching in detail regarding mathematical calculations involved). This is important in order to more accurately control a heat generating element such as a charging circuit/device (see at least [0019-23] of Grewe and [0043] Ishii).

Regarding claim 4, Grewe teaches that [the locations are] regions are formed in accordance with an application of the circuit component ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]).
Grewe lacks direct and specific teaching regarding the plurality of regions (teaching locations as cited above).
However, Ishii teaches the substrate (12/102; see figs. 1 and 4 respectively) having a temperature sensor (at least 122b; fig. 4; see also 122a/c/d; see also 15/16 of fig. 1) which is located on a heat transmission path of the substrate between plural components (see at least fig. 6 showing heat transfer paths amongst various components on the substrate) where the components are on a plurality of regions on the substrate (see at least fig. 4 in view of fig. 6 showing discrete locations on the continuous substrate occupied and partially occupied by components) with heat transfer paths therebetween (see fig. 4 and fig. 6) where the sensor(s) located on the heat transfer path(s) are so located in order to control charging of the device ([0043] “where a given heat source is a charging circuit, the calculating unit 17 may intermittently stop the charging operation of the charging circuit.”; see also [0042-44], [0127] and [0146]) based on temperature thresholds (see at least [0043]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the charging system on an IC having a temperature sensor of Grewe with the specific knowledge of using the substrate having regions with components and temperature sensor(s) located on heat transfer/transmission path(s) of the components of Ishii. This is because placing a temperature sensor or sensors in the heat transfer/transmission paths amongst the regions allows for determining the heat transfers amongst the elements/components and from these measurements a heat transfer model may be constructed for determining temperatures not directly measured by the sensor(s) (see at least [0078-86] of Ishii teaching in detail regarding mathematical calculations involved). This is important in order to more accurately control a heat generating element such as a charging circuit/device (see at least [0019-23] of Grewe and [0043] Ishii).

Regarding claim 5, Grewe lacks direct and specific teaching that the substrate has a first region and a second region formed on the substrate, the second region being positioned farther from the heat generation source than the first region, and the maximum junction temperature of the circuit component located in the second region is lower than the maximum junction temperature of the circuit component located in the first region.
However, Grewe does disclose that locations on the IC have higher and lower temperatures and that junction temperature is measured ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of high temperature locations of Grewe with the placement of appropriately temperature relevant components on the IC relative to appropriate temperature locations.  This is because one of ordinary skill in the art would have expected placing components on an IC/substrate in temperature appropriate locations to be one of several straightforward ways of preventing thermal shutdown/slowdowns because throttling components based on temperature thresholds is well known (see at least figs. 2 and 3 of Grewe). 

Regarding claim 6, Grewe lacks direct and specific teaching that the circuit component as the heat generation source is located in a center of the substrate.
However, Grewe does disclose that locations on the IC have higher and lower temperatures and that junction temperature is measured ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]) where the center is known to be the part that consumes the most power ([0019] “Temperature sensor 105 is preferably located near the part of an integrated circuit that consumes the most power, or otherwise near the center of the integrated circuit.” Emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of high temperature locations including the center of an IC of Grewe with the placement of appropriately temperature relevant components on the IC relative to appropriate temperature locations such as the center of a substrate/IC.  This is because one of ordinary skill in the art would have expected placing components on an IC/substrate in temperature appropriate locations to be one of several straightforward ways of preventing thermal shutdown/slowdowns because throttling components based on temperature thresholds is well known (see at least figs. 2 and 3 of Grewe). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a component in an optimum location such as a center of a substrate, since it has been held that discovering an optimum value of a result effective variable (here the center of a substrate having variable temperature gradients) involves only routine skill in the art. MPEP 2144.05 (II-B).

Regarding claim 8, Grewe lacks direct and specific teaching that the substrate has a first region and a second region formed on the substrate, the second region being positioned farther from the heat generation source than the first region, and the maximum junction temperature of the circuit component located in the second region is lower than the maximum junction temperature of the circuit component located in the first region.
However, Grewe does disclose that locations on the IC have higher and lower temperatures and that junction temperature is measured ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of high temperature locations of Grewe with the placement of appropriately temperature relevant components on the IC relative to appropriate temperature locations.  This is because one of ordinary skill in the art would have expected placing components on an IC/substrate in temperature appropriate locations to be one of several straightforward ways of preventing thermal shutdown/slowdowns because throttling components based on temperature thresholds is well known (see at least figs. 2 and 3 of Grewe). 

Regarding claim 9, Grewe lacks direct and specific teaching that the substrate has a first region and a second region formed on the substrate, the second region being positioned farther from the heat generation source than the first region, and the maximum junction temperature of the circuit component located in the second region is lower than the maximum junction temperature of the circuit component located in the first region.
However, Grewe does disclose that locations on the IC have higher and lower temperatures and that junction temperature is measured ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of high temperature locations of Grewe with the placement of appropriately temperature relevant components on the IC relative to appropriate temperature locations.  This is because one of ordinary skill in the art would have expected placing components on an IC/substrate in temperature appropriate locations to be one of several straightforward ways of preventing thermal shutdown/slowdowns because throttling components based on temperature thresholds is well known (see at least figs. 2 and 3 of Grewe). 

Regarding claim 10, Grewe lacks direct and specific teaching that the circuit component as the heat generation source is located in a center of the substrate.
However, Grewe does disclose that locations on the IC have higher and lower temperatures and that junction temperature is measured ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]) where the center is known to be the part that consumes the most power ([0019] “Temperature sensor 105 is preferably located near the part of an integrated circuit that consumes the most power, or otherwise near the center of the integrated circuit.” Emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of high temperature locations including the center of an IC of Grewe with the placement of appropriately temperature relevant components on the IC relative to appropriate temperature locations such as the center of a substrate/IC.  This is because one of ordinary skill in the art would have expected placing components on an IC/substrate in temperature appropriate locations to be one of several straightforward ways of preventing thermal shutdown/slowdowns because throttling components based on temperature thresholds is well known (see at least figs. 2 and 3 of Grewe). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a component in an optimum location such as a center of a substrate, since it has been held that discovering an optimum value of a result effective variable (here the center of a substrate having variable temperature gradients) involves only routine skill in the art. MPEP 2144.05 (II-B).

Regarding claim 12, Grewe lacks direct and specific teaching that the circuit component as the heat generation source is located in a center of the substrate.
However, Grewe does disclose that locations on the IC have higher and lower temperatures and that junction temperature is measured ([0016] and [0018] teach regarding application of the IC and placement of the sensor(s) in predicted hot or hottest locations; see also fig. 2 and [0019]) where the center is known to be the part that consumes the most power ([0019] “Temperature sensor 105 is preferably located near the part of an integrated circuit that consumes the most power, or otherwise near the center of the integrated circuit.” Emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of high temperature locations including the center of an IC of Grewe with the placement of appropriately temperature relevant components on the IC relative to appropriate temperature locations such as the center of a substrate/IC.  This is because one of ordinary skill in the art would have expected placing components on an IC/substrate in temperature appropriate locations to be one of several straightforward ways of preventing thermal shutdown/slowdowns because throttling components based on temperature thresholds is well known (see at least figs. 2 and 3 of Grewe). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a component in an optimum location such as a center of a substrate, since it has been held that discovering an optimum value of a result effective variable (here the center of a substrate having variable temperature gradients) involves only routine skill in the art. MPEP 2144.05 (II-B).

Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe as modified by Ishii as applied to claims 1, 2 and 3 (respectively) above and further in view of Odaohhara (US 20090058370).

Regarding claim 7, Grewe as modified by Ishii lacks direct and specific teaching of a protection circuit that is provided between an external power source and the charging circuit and includes a switch element and a temperature detecting element, wherein when the temperature detecting element detects a temperature equal to or more than a predetermined value, the protection circuit blocks the supply of the charging current to the charging circuit from the external power source by the switch element.
However, Odaohhara teaches a protection circuit (see at least [0016]; see also at least [0033] and [0035-36] teaching regarding additional protection circuits/switches) for temperature-controlled charge protection (see at least fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the charging system on an IC/substrate having a temperature sensor or sensors for controlling charging of Grewe as modified by Ishii with the specific knowledge of using the using a protection circuit or circuits for temperature-based control of charging of Odaohhara. This is because such protection circuitry allows for prevention of heat related damage. This is important in order to provide a robust and durable product to an end user.

Regarding claim 11, Grewe as modified by Ishii lacks direct and specific teaching of a protection circuit that is provided between an external power source and the charging circuit and includes a switch element and a temperature detecting element, wherein when the temperature detecting element detects a temperature equal to or more than a predetermined value, the protection circuit blocks the supply of the charging current to the charging circuit from the external power source by the switch element.
However, Odaohhara teaches a protection circuit (see at least [0016]; see also at least [0033] and [0035-36] teaching regarding additional protection circuits/switches) for temperature-controlled charge protection (see at least fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the charging system on an IC/substrate having a temperature sensor or sensors for controlling charging of Grewe as modified by Ishii with the specific knowledge of using the using a protection circuit or circuits for temperature-based control of charging of Odaohhara. This is because such protection circuitry allows for prevention of heat related damage. This is important in order to provide a robust and durable product to an end user.

Regarding claim 13, Grewe as modified by Ishii lacks direct and specific teaching of a protection circuit that is provided between an external power source and the charging circuit and includes a switch element and a temperature detecting element, wherein when the temperature detecting element detects a temperature equal to or more than a predetermined value, the protection circuit blocks the supply of the charging current to the charging circuit from the external power source by the switch element.
However, Odaohhara teaches a protection circuit (see at least [0016]; see also at least [0033] and [0035-36] teaching regarding additional protection circuits/switches) for temperature-controlled charge protection (see at least fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the charging system on an IC/substrate having a temperature sensor or sensors for controlling charging of Grewe as modified by Ishii with the specific knowledge of using the using a protection circuit or circuits for temperature-based control of charging of Odaohhara. This is because such protection circuitry allows for prevention of heat related damage. This is important in order to provide a robust and durable product to an end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855